Dismissed and Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00635-CR
____________
 
CARLOS LOZANO CORREA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 1201744
 

 
MEMORANDUM
 OPINION
After a jury trial commenced, appellant entered a plea of
guilty, without an agreed recommendation on punishment, to theft of between
$100,000 and $200,000.  On February 8, 2010, the trial court sentenced appellant
to confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice.  No motion for new trial was filed.  Appellant’s
notice of appeal was not filed until July 12, 2010.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal which complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).